Citation Nr: 1427137	
Decision Date: 06/16/14    Archive Date: 06/26/14

DOCKET NO.  14-02 705	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

Whether new and material evidence has been received to reopen service connection for diabetes mellitus type II, to include as due to Agent Orange (herbicide) exposure.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

B. J. Dempsey, Associate Counsel





INTRODUCTION

The Veteran, who is the appellant, served on active duty from October 1952 to September 1960.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

Entitlement to service connection for diabetes mellitus type II was previously denied by the RO in March 2009, and the Veteran did not initiate an appeal of the decision or submit any new and material evidence with respect to the issues within the applicable one-year period.  See 38 C.F.R. § 3.156(b) (2013); Jennings v. Mansfield, 509 F.3d 1362, 1368 (Fed. Cir. 2007).  Finally decided claims cannot be reopened in the absence of new and material evidence.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2013); 38 C.F.R. § 3.156 (2013); Barnett v. Brown, 8 Vet. App. 1   (1995) (citing 38 U.S.C.A. §§ 5108, 7104(b) (West 2002 & Supp. 2013). Regardless of any RO determination as to the matter of new and material evidence, the Board is bound to decide the threshold issue of whether the evidence is new and material before addressing the merits of the claim.  Barnett, supra.  The Board has reviewed the Veteran's physical claims files, as well as the electronic files on "Virtual VA" and the Veterans Benefits Management System (VBMS), to ensure a complete review of the evidence in this case.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  A RO decision in March 2009 denied service connection for diabetes mellitus type II, to include as due to Agent Orange exposure, finding that there was no evidence of herbicide exposure in service, no service in Vietnam during the Vietnam era, no manifestation of diabetes mellitus type II within one year following separation from service, and no complaints, treatment, or diagnosis of diabetes mellitus type II in service.

2.  The Veteran did not appeal the March 2009 rating decision after being informed of his appellate rights, and no additional evidence was received within one year of the decision.

3.  Since the March 2009 RO decision denying service connection for diabetes mellitus type II, to include as due to Agent Orange exposure, the additional evidence that was not previously considered is cumulative or does not relate to the unestablished facts of either herbicide exposure in service, service in Vietnam or Korea during a period of presumed exposure to herbicides, manifestation of diabetes mellitus type II within one year following separation from service, or complaints, treatment, or diagnosis of diabetes mellitus type II in service, so does not raise a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The March 2009 rating decision that denied service connection for diabetes mellitus type II, to include as due to Agent Orange exposure, became final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2013); 38 C.F.R. § 20.1103 (2013).

2.  New and material evidence has not been received to reopen service connection for diabetes mellitus type II, to include as due to Agent Orange exposure.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2013); 38 C.F.R. § 3.156 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating claims for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103 , 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2013).  A VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.

In Kent v. Nicholson, 20 Vet. App. 1, 11-12 (2006), the U.S. Court of Appeals for Veterans Claims (Court) held that, in the context of claims to reopen, VCAA notice (1) must notify a claimant of the evidence and information that is necessary to reopen the claim and (2) must notify the claimant of the evidence and information that is necessary to establish entitlement to the underlying benefit sought by the claimant.  The Court elaborated that, in response to an application to reopen, VA is required to look at the bases for the denial in the prior decision and send a notice letter that describes what evidence would be necessary to substantiate that element or elements required to establish service connection that were found insufficient in the previous denial.

The Veteran was provided notice in September 2010 regarding the date and bases of the prior final denial of the claim for service connection for diabetes mellitus type II.  The notice informed the Veteran of the basis of the prior final denial; specifically, that the evidence did not show a diagnosis of diabetes mellitus type II within one year from tour date of discharge from active duty, or evidence of in-country Vietnam service.  The Veteran was informed of the appropriate definitions of new and material evidence and of the evidence needed to substantiate the underlying claim for service connection.

Although the September 2010 letter provided the Veteran with notice that generally described the criteria for the underlying claim for service connection, the notice letter did not inform the Veteran about the evidence needed to substantiate the claim for a disability related to herbicide exposure.  However, the absence of such notice is not shown to prejudice the Veteran.  The September 2010 notice letter alerted the Veteran that certain diseases are presumed to be related to service for veterans who were exposed to certain herbicides, such as by serving in Vietnam.  A previous notice letter from February 2007 provides information about the evidence needed to substantiate a claim for service connection for a disability related to herbicide exposure, and this notice letter was sent specifically in reply to the original claim for service connection for diabetes mellitus type II.  The February 2007 letter included instructions for veterans who did not serve in Vietnam to inform VA of when, where, and how they were exposed to herbicides in service.  

Although the Veteran did not assert any details regarding exposure to herbicides, the January 2009 VA Form 21-4138 that initiated a previous claim to reopen service connection showed actual knowledge of potential entitlement to service connection for a disability based on herbicide exposure, as that claim to reopen service connection was based specifically on exposure to Agent Orange, which was not previously asserted.  In the January 2011 VA Form 21-4138 that followed the September 2010 notice letter, the Veteran demonstrated actual knowledge of  the information needed to substantiate claim based on herbicide exposure, as outlined in the February 2007 notice letter.  Specifically, the Veteran clearly distinguished the nature of his contentions exposure to herbicides from those based on service in Vietnam, stating that "although I was not in Vietnam, I was stationed in Korea and believe my exposure to Agent Orange was while I was stationed in Korea (emphasis added)."  The Veteran provided more clarification in the January 2014 VA Form 9, identifying the period, location, and nature of the service - in Korea, while stationed at Heart Break Ridge and outpost Christmas Hill, as an infantryman on the "front line" - during which he contends he was exposed to herbicides, again demonstrating actual knowledge of the information needed to substantiate a claim for service connection for a disability based on herbicide exposure.  On review of these facts, the Board finds that omission as to notice of what is needed to substantiate the claim of service connection for diabetes mellitus type II, as due to herbicide exposure, is harmless because of the Veteran's actual knowledge in this regard.  See Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007).

The Board is also satisfied that VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records, post-service VA treatment records, National Personnel Records Center (NPRC) correspondence, and the Veteran's statements.

The Veteran has not been afforded a VA examination in connection with the application to reopen service connection for diabetes mellitus type II; however, the duty to provide a medical examination and/or obtain a medical opinion in a claim for disability compensation benefits does not apply in cases involving an attempt to reopen a finally adjudicated claim unless new and material evidence is presented or secured.  See 38 C.F.R. § 3.159(c)(4)(iii).

In light of the foregoing, the Board finds that VA has provided the Veteran with every opportunity to submit evidence and arguments in support of the claim, and to respond to VA notices.  The Veteran and representative have not identified any outstanding evidence that needs to be obtained.  For these reasons, the Board finds that VA has fulfilled the duties to notify and assist the Veteran.

Legal Criteria to Reopen Service Connection

Generally, a claim which has been denied in a final unappealed rating decision, or a rating decision that was appealed but was not perfected, may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(c), (d)(3); 38 C.F.R. § 20.1103.  An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held, however, that evidence that is merely cumulative of other evidence in the record cannot be new and material even if that evidence had not been previously presented. Anglin v. West, 203 F.3d 1343, 1347 (2000).

In deciding whether new and material evidence has been received, the Board looks to the evidence submitted since the last final denial of the claim on any basis.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).

Regardless of whether the RO determined new and material evidence had been submitted, the Board must address the issue of the receipt of new and material evidence in the first instance because it determines the Board's jurisdiction to reach the underlying claims and to adjudicate the claims de novo.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 460-61 (2007) (citing Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), aff'g, 8 Vet. App. 1).  If the Board finds that no such evidence has been offered, that is where the analysis must end, and what the RO may have determined in this regard is irrelevant.  Barnett, 83 F.3d at 1383.  Further analysis, beyond the evaluation of whether the evidence submitted in the effort to reopen is new and material, is neither required nor permitted.  Id. at 1384.  Any finding entered when new and material evidence has not been submitted "is a legal nullity."  Butler v. Brown, 9 Vet. App. 167, 171 (1996) (applying an identical analysis to claims previously and finally denied, whether by the Board or the RO).  See Jackson v. Principi, 265 F.3d 1366, 1369 (2001) (the statutes make clear that the Board has a jurisdictional responsibility to consider whether it was proper for a claim to be reopened, regardless of whether the previous action denying the claim was appealed to the Board).




Reopening of Service Connection for Diabetes Mellitus Type II

The Veteran seeks to reopen service connection for diabetes mellitus type II, to include as due to Agent Orange exposure.  In a March 2009 rating decision, the RO denied service connection for diabetes mellitus "secondary to Agent exposure," and informed the Veteran of the decision in a March 2009 letter.  The Veteran did not enter a notice of disagreement with this rating decision within one year of receipt of notice of the decision, and the decision became final.  38 U.S.C.A. § 7105(c); 
38 C.F.R. §§ 3.104, 20.302, 20.1103 (2013).

In the March 2009 rating decision, the RO denied the claim for service connection for diabetes mellitus type II on the basis that there was no evidence of herbicide exposure in service, no service in Vietnam during the Vietnam era, no manifestation of diabetes mellitus type II within one year following separation from service, and no complaints, treatment, or diagnosis of diabetes mellitus type II in service.
 
The evidence assembled since the March 2009 final rating decision includes VA treatment records from April 2003 to December 2013, a January 2014 VA Form 9, a June 2011 VA Form 21-4138, and an August 2010 VA Form 21-526b.  Both the January 2014 VA Form 9 and the June 2011 VA Form 21-4138 include the Veteran's specific assertion that he was exposed to herbicides while stationed at Heart Break Ridge and Christmas Hill outpost during service in Korea. 

The Board finds that the evidence that is new is not material evidence upon which the claim may be reopened.  Cox v. Brown, 5 Vet. App. 95 (1993).  The VA treatment records from April 2003 to December 2013 - which is comprised of only three treatment records - do not include any treatment or statements relating to diabetes mellitus type II; therefore, this evidence is not probative of any unestablished fact that would assist in reopening service connection for diabetes mellitus type II.  

As to the Veteran's statements from the January 2014 VA Form 9 and the June 2011 VA Form 21-4138 regarding service in Korea, the Board finds that the evidence is cumulative.  Although the evidence at the time of the March 2009 final rating decision did not include any specific assertions of how the Veteran was exposed to herbicides, the evidence did include February 2009 correspondence from NPRC that showed "no records of exposure to herbicide."  Thus, the evidence at the time of the prior final denial of service connection for diabetes mellitus type II included correspondence indicating no evidence of actual exposure to herbicides during the Veteran's service, which considered any period the Veteran was stationed in Korea during active duty.  

As NPRC's broad personnel record search was conducted pursuant to the Veteran's January 2009 VA Form 21-4138 statement, which asserted herbicide exposure in service in general terms, the new evidence that describes the specific contention of herbicide exposure is essentially cumulative.  At best, the Veteran's specific assertions may trigger VA's duty to assist in developing the claim; however, VA's duty to assist under these facts would be limited to conducting a personnel records search to verify exposure to herbicides in Korea, which was fulfilled in the February 2009 NPRC record search.  See Shade, 24 Vet. App. 110 (indicating that that new and material evidence could be found where the new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger VA's duty to assist).  Thus, as cumulative evidence that does not relate to the unestablished fact of exposure to herbicides in service, the January 2014 VA Form 9 and June 2011 VA Form 21-4138 statements do not raise a reasonable possibility of substantiating the claim.  See Anglin, 
203 F.3d at 1347.

On the question of presumptive exposure to herbicides, the Board further finds that the January 2014 VA Form 9 and June 2011 VA Form 21-4138 statements are not material.  As discussed above, the evidence at the time of the March 2009 final denial included NPRC correspondence indicating no actual exposure to herbicides in service; however, the lack of evidence of actual exposure does not preclude consideration of presumptive exposure to herbicide in service.

A veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975, will be presumed to have been exposed to an herbicide agent during such service, unless there is affirmative evidence that establishes that the veteran was not exposed to any such herbicide agent.  See 38 U.S.C.A. § 1116(f) (West 2002 & Supp. 2013); 38 C.F.R. § 3.307(a)(6)(iii) (2013).  Here, the Veteran does not contend, and the evidence does not otherwise show, any service in Vietnam. 

The Department of Defense has also confirmed to VA that Agent Orange was used along the demilitarized zone (DMZ) in Korea from April 1968 to July 1969.  Fields of fire between the front line defensive positions and the south barrier fence were defoliated.  The size of the treated area was a strip of land 151 miles long and up to 350 yards wide from the fence to north of the civilian control line.  According to the Department of Defense, there was no indication that herbicides were sprayed in the DMZ itself.  Herbicides were applied through hand spraying and by hand distribution of pelletized herbicides.  Although restrictions were put in place to limit potential for spray drift, run-off, and damage to food crops, records indicate that the effects of spraying were sometimes observed as far as 200 meters down wind. 

Effective February 24, 2011, VA amended its adjudication regulations to extend a presumption of herbicide exposure to certain veterans who served in Korea. Specifically, VA added a new paragraph (iv) to 38 C.F.R. § 3.307(a)(6) that reads as follows:

A veteran who, during active military, naval, or air service, served between April 1, 1968, and August 31, 1971, in a unit that, as determined by the Department of Defense, operated in or near the Korean DMZ in an area in which herbicides are known to have been applied during that period, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  38 C.F.R. 
§ 3.307(a)(6)(iv); see also 38 C.F.R. § 3.814(c)(2) (2013).

While the Veteran has an Agent Orange presumptive disease, the Veteran was not present in Korea during the period when herbicides were being applied.  See 
DD Form 214 (showing separation from service in September 1960).  Thus, diabetes mellitus type II cannot be presumed to be related to Agent Orange exposure in Korea under VA regulations.  Accordingly, the January 2014 VA Form 9 and June 2011 VA Form 21-4138 statements asserting service in Korea are not material regarding presumptive exposure to herbicides in Korea because the statements do not assert service in Korea during the April 1, 1968, to August 31, 1971 period.  Such statements do not relate to the unestablished fact of presumptive exposure to herbicides in service, so do not raise a reasonable possibility of substantiating the claim.  

For these reasons, the evidence received since the final denial of the claim in March 2009 is not new and material, and reopening of service connection for diabetes mellitus type II, to include as due to Agent Orange exposure, is not warranted.  Until the evidence meets the threshold of new and material evidence sufficient to reopen the claim, the benefit of the doubt doctrine does not apply.  See Annoni v. Brown, 5 Vet. App. 463, 467 (1993).


ORDER

New and material evidence not having been received, the appeal to reopen service connection for diabetes mellitus type II, to include as due to Agent Orange, is denied.



______________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


